DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 09/02/2022 has been entered. An action on the RCE follows. 


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claim 27 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al (US 2019/0198656 A1; hereafter Zhang).

Regarding claim 27, Zhang discloses a power semiconductor device, comprising: 
a semiconductor layer structure ( Fig 5B, semiconductor structure 450, Para [ 0072])) that includes: In re: Kijeong Han et al. Application No.: 17/004,531 Filed: August 27, 2020



 
a silicon carbide drift region (n-type drift 420, Para [0073]) having a first conductivity type (n-type drift 420, Para [0073]); a first well ( right well 430, Para [ 0072]) located in an upper portion of the silicon carbide drift region (n-type drift 420, Para [0073]), the first well doped ( right well 430, Para [ 0072]) with dopants having a second conductivity type (right well 430-ptype, Para [0072])  that is different than the first conductivity type (n-type drift 420, Para [0073]), the first well including a first  side well region ( right 436);
a second well (  left well 430-ptype, Para [ 0072])   located in the upper portion of the silicon carbide drift region (420), the second well spaced  ( left well 430, Para [ 0072])  apart from the first well (right well 430-ptype, Para [ 0072]), the second well doped with dopants having the second conductivity type ( left well 430, Para [ 0072])  , the second well including a second  side well region (  left 436); a JFET region ( JFET  region 422, Para [ 0072]) in the silicon carbide drift region (422) between the first well and the second well (Fig 5B,  left and right well 430-ptype, Para [ 0072]), the JFET region (422) having a doping concentration of dopants having the conductivity type that exceeds a doping concentration of the silicon carbide drift region ( Para [ 0071-0073]), wherein a peak doping concentration ( Para [ 0072-0073, 0082]) of the first side well region occurs at a first depth ( Para [ 0071-0073, 0082])  from an upper surface of the semiconductor layer structure ( Para [ 0082]), and the doping concentration of the JFET region (422) at the first depth is at least an order of magnitude lower than the peak doping concentration of the first side well region  (Para [0011-0014, 0021], [0071-0073, 0082]).
 

Claim Rejection- 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8, 10, 12, 15-16, 18, 21, 24, 45-46 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (US 2019/0198656 A1; hereafter Zhang) in view of KOGA et al (US 2017/0141206 A1; hereafter KOGA).


    PNG
    media_image1.png
    603
    725
    media_image1.png
    Greyscale

Regarding claim 1, Zhang discloses a power semiconductor device, comprising:
 a semiconductor layer structure ( Fig 5B, semiconductor structure 450, Para [ 0072]) that includes:
 a silicon carbide drift region having a first conductivity type (n-type drift 420, Para [0073]); a first well ( right well 430, Para [ 0072]) located in an upper portion of the silicon carbide drift region (n-type drift 420, Para [0073]), the first well doped ( right well 430, Para [ 0072]) with dopants having a second conductivity type (  right well 430-ptype, Para [ 0072]) that is different than the first conductivity type ( right well 430, p-type, Para [ 0072]);
a second well ( left  well 430-ptype, Para [ 0072]) located in the upper portion of the silicon carbide drift region ( left  well 430-ptype, Para [ 0072]), the second well  ( left  well 430-ptype, Para [ 0072]) spaced apart from the first well  (  right well 430-ptype, Para [ 0072]), the second well doped with dopants having the second conductivity type (Fig 5B,  left well 430-ptype, Para [ 0072]); and a JFET region ( JFET  region 422, Para [ 0072]) in the silicon carbide drift region (420) between the first well and the second well (Fig 5B,  left and right well 430-ptype, Para [ 0072]).  
But, Zhang does not disclose explicitly wherein a maximum width of an upper half of the JFET region is at least 30% larger than a minimum width of a lower half of the JFET region.

    PNG
    media_image2.png
    720
    616
    media_image2.png
    Greyscale

In a similar field of endeavor, KOGA discloses wherein a maximum width of an upper half of the JFET region (Fig 2, region 2a [ W2>w1 region], construed as JFET region, Para [ 0048-0060]) is at least 30% larger than a minimum width of a lower half of the JFET region (Fig 2, region 2a [W2>w1 region], construed as JFET region, Para [ 0048-0060]).

Since Zhang and KOGA are both from the similar field of endeavor, and using high-k material hafnium oxide or zirconium oxide, the purpose disclosed by KUMADA would have been recognized in the pertinent art of Zhang. Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine Zhang in light of KOGA teaching “wherein a maximum width of an upper half of the JFET region (Fig 2, region 2a [W2>w1 region],  construed as JFET region, Para [ 0048-0060]) is at least 30% larger than a minimum width of a lower half of the JFET region (Fig 2, region 2a ( W2>w1 region, construed as JFET region, Para [ 0048-0060])” for further advantage such as enhance carrier mobility in the gate region and improve device performance. Further, the specification contains no disclosure of either the critical nature of the claimed thickness or any unexpected results arising therefrom and it has been held that where patentability is said to be based upon a particular chosen dimension or upon another variable recited in a claim, the Applicant must show that the chosen dimension is critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Furthermore, It would have been obvious to one of ordinary skill in the art at the time of the invention to vary width of JFET region, through routine experimentation, in order to optimize the functionality of the device (see MPEP §2144.05) such as low on-resistance and prevents fluctuations in the gate threshold voltage is provided.

Regarding claim 2, Zhang and KOGA discloses  the power semiconductor device of Claim 45, Zhang further discloses wherein the first well  (  right well 430, Para [ 0072]) includes a first main well  ( right main well 432, Para [ 0072]) and a first side well that is between the first main well ( right main well 432) and the JFET region (422), the first side well including a first channel region ( right 436), wherein the second well (left  well 430) includes a second main well ( left main well 432) and a second side well that is between the second main well ( left  main well 432) and the JFET region (422), the second side well including a second channel region ( left channel 436).
 
Regarding claim 3, Zhang and KOGA discloses the power semiconductor device of Claim 2, Zhang further discloses wherein a depth of the first side well from an upper surface of the semiconductor layer structure is at least 1.0 micron (Para [0011-0014], [0073, 0082]).

Regarding claim 4, Zhang and KOGA discloses  the power semiconductor device of Claim 3, Zhang further discloses further comprising: a first source/drain contact ( drain contact 490, Para [ 0080]) on a lower surface of the silicon carbide drift region (420); a source/drain region ( source 440, Para [ 0079]) having the first conductivity type ( Para [ 0079]) in an upper portion of the first main well ( right 432) and extending to an upper surface of the first well ( right well 430); a second source/drain contact ( source contact 480, Para [ 0080]) on an upper surface of the source/drain region (440); a gate insulating layer (gate insulating layer 470, Para [ 0073]) on the JFET region (422) and on the first well ( right  well 430); and a gate electrode ( gate electrode 472, Para [ 0079]) on the gate insulating layer (470).  

Regarding claim 5, Zhang and KOGA discloses the power semiconductor device of Claim 4, Zhang further discloses wherein a depth of the JFET region (422) from the upper surface of the semiconductor layer structure (450) equals or exceeds a depth of the first side well (right well 430) from the upper surface of the semiconductor layer structure (430).  

Regarding claim 6, Zhang and KOGA discloses the power semiconductor device of Claim 2, Zhang further discloses wherein a peak doping concentration of the first side well exceeds 5x1017/cm3 and occurs at a depth of between 0.8 and 1.2 microns below an upper surface of the semiconductor layer structure (Para [0011-0014], [0073, 0082]).  

Regarding claim 8, Zhang and KOGA discloses the power semiconductor device of Claim 6, Zhang further discloses wherein a depth of the JFET region (422, Para [0072]) from the upper surface of the semiconductor layer structure (450) is between 1.0 and 1.2 times a depth of the first side well from the upper surface of the semiconductor layer structure (Para [0011-0014, 0021], [0073, 0082]).

 Regarding claim 10, Zhang and KOGA discloses the power semiconductor device of Claim 45, But, Zhang does not disclose explicitly wherein the maximum width of the upper portion of the JFET region is at least 50% greater than the minimum width of the lower portion of the JFET region.  
In a similar field of endeavor, KOGA discloses wherein the maximum width of the upper portion of the JFET region is at least 50% greater than the minimum width of the lower portion of the JFET region (Fig 1, JFET region 11, which lower region width is less than upper region. It would have been obvious to one of ordinary skill in the art at the time of the invention to vary “maximum width of the upper portion of the JFET region is at least 50% greater than the minimum width”, through routine experimentation, in order to optimize the functionality of the device (see MPEP §2144.05) such as low on-resistance and prevents fluctuations in the gate threshold voltage is provided.  Further, the specification contains no disclosure of either the critical nature of the claimed thickness or any unexpected results arising therefrom and it has been held that where patentability is said to be based upon a particular chosen dimension or upon another variable recited in a claim, the Applicant must show that the chosen dimension is critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine Zhang in light of KOGA teaching “wherein the maximum width of the upper portion of the JFET region is at least 50% greater than the minimum width of the lower portion of the JFET region (Fig 11, JFET region 140, which lower region width is less than upper region. It would have been obvious to one of ordinary skill in the art at the time of the invention to vary, through routine experimentation, in order to optimize the functionality of the device (see MPEP §2144.05) such as low on-resistance and prevents fluctuations in the gate threshold voltage is provided” for further advantage such as enhance carrier mobility in the gate region and improve device performance.
 
Regarding claim 12, Zhang and KOGA discloses the power semiconductor device of Claim 2, Zhang further discloses wherein a depth of the first side well ( right well 430) is between 1.0 and 1.5 microns (Para [0011-0014, 0021], [0073, 0082])  from an upper surface of the semiconductor layerIn re: Kijeong Han et al. Application No.: 17/004,531 structure (450), a depth of the JFET region (422, Para [0072]) from the upper surface of the semiconductor layer structure is between 1.0 and 1.7 microns (Para [0011-0014, 0021], [0073, 0082]) and the depth of the JFET region (422) is at least as deep as the depth of the first side well (Para [0011-0014, 0021], [0073, 0082]).
    
Regarding claim 15, Zhang and KOGA discloses the power semiconductor device of Claim 1, But, Zhang does not disclose explicitly wherein the maximum width of the upper half of the JFET region is between 40% and 80% larger than the minimum width of the lower half of the JFET region.  
In a similar field of endeavor, KOGA discloses wherein the maximum width of the upper half of the JFET region is between 40% and 80% larger than the minimum width of the lower half of the JFET region (Fig 1, JFET region 11, which lower region width is less than upper region. It would have been obvious to one of ordinary skill in the art at the time of the invention to vary “maximum width of the upper half of the JFET region is between 40% and 80% larger than the minimum width”, through routine experimentation, in order to optimize the functionality of the device (see MPEP §2144.05). 
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine Zhang in light of KOGA teaching “wherein the maximum width of the upper half of the JFET region is between 40% and 80% larger than the minimum width of the lower half of the JFET region (Fig 11, JFET region 140, which lower region width is less than upper region). It would have been obvious to one of ordinary skill in the art at the time of the invention to vary “maximum width of the upper half of the JFET region is between 40% and 80% larger than the minimum width”, through routine experimentation, in order to optimize the functionality of the device (see MPEP §2144.05) such as low on-resistance and prevents fluctuations in the gate threshold voltage is provided ” for further advantage such as enhance carrier mobility in the gate region and improve device performance. Further, the specification contains no disclosure of either the critical nature of the claimed  thickness or any unexpected results arising therefrom and it has been held that where patentability is said to be based upon a particular chosen dimension or upon another variable recited in a claim, the Applicant must show that the chosen dimension is critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

 Regarding claim 16, Zhang and KOGA discloses the power semiconductor device of Claim 1, But, Zhang does not disclose explicitly wherein the minimum width of the lower half of the JFET region is less than 50% the depth of the JFET region.  
In a similar field of endeavor, KOGA discloses wherein the minimum width of the lower half of the JFET region is less than 50% the depth of the JFET region (Fig 1, JFET region 11, which lower region width is less than upper region. It would have been obvious to one of ordinary skill in the art at the time of the invention to vary “minimum width of the lower half of the JFET region is less than 50% the depth of the JFET region”, through routine experimentation, in order to optimize the functionality of the device (see MPEP §2144.05) such as low on-resistance and prevents fluctuations in the gate threshold voltage is provided. 
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine Zhang in light of KOGA teaching “wherein the minimum width of the lower half of the JFET region is less than 50% the depth of the JFET region (Fig 1, JFET region 11, which lower region width is less than upper region. It would have been obvious to one of ordinary skill in the art at the time of the invention to vary “minimum width of the lower half of the JFET region is less than 50% the depth of the JFET region”, through routine experimentation, in order to optimize the functionality of the device (see MPEP §2144.05) such as low on-resistance and prevents fluctuations in the gate threshold voltage is provided” for further advantage such as enhance carrier mobility in the gate region and improve device performance. Further, the specification contains no disclosure of either the critical nature of the claimed  thickness or any unexpected results arising therefrom and it has been held that where patentability is said to be based upon a particular chosen dimension or upon another variable recited in a claim, the Applicant must show that the chosen dimension is critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Regarding claim 18. Zhang discloses a power semiconductor device, comprising: 
a semiconductor layer structure (Fig 5B, semiconductor structure 450, Para [ 0072]) that includes: 
a silicon carbide drift region having a first conductivity type (n-type drift 420, Para [0073]);
a first well located  ( right well 430, Para [ 0072]) in an upper portion of the silicon carbide drift region (n-type drift 420, Para [0073]), the first well doped with dopants having a second conductivity type (right well 430-ptype, Para [0072]) that is different than the first conductivity type (n-type drift 420, Para [0073]), the first well including a first channel region ( right 436);
a second well located  (  left well 430-ptype, Para [ 0072])  in the upper portion of the silicon carbide drift region (n-type drift 420, Para [0073]), the second well  (  left well 430-ptype, Para [ 0072])  spaced apart from the first well ( right well 430, Para [ 0072]) to define a JFET region  ( JFET  region 422, Para [ 0072])  of the silicon carbide drift region (n-type drift 420, Para [0073]) that is between the first well ( right well 430, Para [ 0072]) and the second well  (  left well 430-ptype, Para [ 0072]), the second well doped with dopants having the second conductivity type  (  left well 430-ptype, Para [ 0072]), the second well including a second channel region ( left 436); a first source/drain  ( drain contact 490, Para [ 0080])  contact on a lower surface of the silicon carbide drift region (n-type drift 420, Para [0073]); a second source/drain contact ( source contact 480, Para [ 0080])  on an upper surface of the silicon carbide drift region that is opposite the lower surface of the silicon carbide drift region (n-type drift 420, Para [0073]).
But, Zhang does not disclose explicitly a maximum distance between the first well and the second well in an upper half of the JFET region is greater than a minimum distance between the first well and the second well in a lower half of the JFET region.  

In a similar field of endeavor, KOGA discloses a maximum distance between the first well and the second well ( left and right well 3) in an upper half of the JFET region (Fig 2, region 2a [ W2>w1 region], construed as JFET region, Para [ 0048-0060])  is greater than a minimum distance between the first well and the second well in a lower half of the JFET region (Fig 2, region 2a [ W2>w1 region], construed as JFET region, Para [ 0048-0060]).

Since Zhang and KOGA are both from the similar field of endeavor, and using high-k material hafnium oxide or zirconium oxide, the purpose disclosed by KOGA would have been recognized in the pertinent art of Zhang. Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine Zhang in light of KOGA teaching “a maximum distance between the first well and the second well ( left and right well 3) in an upper half of the JFET region (Fig 2, region 2a [ W2>w1 region], construed as JFET region, Para [ 0048-0060])  is greater than a minimum distance between the first well and the second well in a lower half of the JFET region (Fig 2, region 2a [ W2>w1 region], construed as JFET region, Para [ 0048-0060])” for further advantage such as enhance carrier mobility in the gate region and improve device performance. Further, the specification contains no disclosure of either the critical nature of the claimed distance or any unexpected results arising therefrom and it has been held that where patentability is said to be based upon a particular chosen dimension or upon another variable recited in a claim, the Applicant must show that the chosen dimension is critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Furthermore, It would have been obvious to one of ordinary skill in the art at the time of the invention to vary width of JFET region, through routine experimentation, in order to optimize the functionality of the device (see MPEP §2144.05) such as low on-resistance and prevents fluctuations in the gate threshold voltage is provided.

Regarding claim 21. Zhang and KOGA discloses the power semiconductor device of Claim 18, Zhang further discloses wherein a depth of the first well from the upper surface of the semiconductor layer structure is between 1.0 and 1.6 microns  (Para [0011-0014], [0073, 0082]).

Regarding claim 24. Zhang and KOGA discloses the power semiconductor device of Claim 18, Zhang further discloses wherein the peak doping concentration of the first well occurs at a first depth from the upper surface of the semiconductor layer structure  ( Para [ 0071-0073, 0082]), and wherein a doping concentration of the JFET region (422) at the first depth from the upper surface of the semiconductor layer structure is at least an order of magnitude lower than the peak doping concentration of the first well  (Para [0011-0014, 0021], [0071-0073, 0082]).


Regarding claim 45, Zhang and KOGA discloses the power semiconductor device of Claim 1, Zhang further discloses wherein a doping concentration of the JFET region (Para [ 0010]) exceeds a doping concentration of the silicon carbide drift region (Para [ 0071]).

Regarding claim 46, Zhang and KOGA discloses the power semiconductor device of Claim 1, But, Zhang does not disclose explicitly wherein a maximum distance between the first well and the second well in an upper half of the JFET region is greater than a minimum distance between the first well and the second well in a lower half of the JFET region.

In a similar field of endeavor, KOGA discloses wherein a maximum distance between the first well and the second well ( left and right well 3) in an upper half of the JFET region (Fig 2, region 2a [ W2>w1 region], construed as JFET region, Para [ 0048-0060])  is greater than a minimum distance between the first well and the second well in a lower half of the JFET region (Fig 2, region 2a [ W2>w1 region], construed as JFET region, Para [ 0048-0060]).

Since Zhang and KOGA are both from the similar field of endeavor, and using high-k material hafnium oxide or zirconium oxide, the purpose disclosed by KOGA would have been recognized in the pertinent art of Zhang. Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine Zhang in light of KOGA teaching “ wherein a maximum distance between the first well and the second well ( left and right well 3) in an upper half of the JFET region (Fig 2, region 2a [ W2>w1 region], construed as JFET region, Para [ 0048-0060])  is greater than a minimum distance between the first well and the second well in a lower half of the JFET region (Fig 2, region 2a [ W2>w1 region], construed as JFET region, Para [ 0048-0060])” for further advantage such as enhance carrier mobility in the gate region and improve device performance. Further, the specification contains no disclosure of either the critical nature of the claimed distance or any unexpected results arising therefrom and it has been held that where patentability is said to be based upon a particular chosen dimension or upon another variable recited in a claim, the Applicant must show that the chosen dimension is critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Furthermore, It would have been obvious to one of ordinary skill in the art at the time of the invention to vary width of JFET region, through routine experimentation, in order to optimize the functionality of the device (see MPEP §2144.05) such as low on-resistance and prevents fluctuations in the gate threshold voltage is provided.

Regarding claim 48, Zhang discloses the power semiconductor device of Claim 27, But, Zhang does not disclose explicitly wherein a maximum distance between the first well and the second well in an upper half of the JFET region is greater than a minimum distance between the first well and the second well in a lower half of the JFET region.

In a similar field of endeavor, KOGA discloses wherein a maximum distance between the first well and the second well ( left and right well 3) in an upper half of the JFET region (Fig 2, region 2a [ W2>w1 region], construed as JFET region, Para [ 0048-0060])  is greater than a minimum distance between the first well and the second well in a lower half of the JFET region (Fig 2, region 2a [ W2>w1 region], construed as JFET region, Para [ 0048-0060]).

Since Zhang and KOGA are both from the similar field of endeavor, and using high-k material hafnium oxide or zirconium oxide, the purpose disclosed by KOGA would have been recognized in the pertinent art of Zhang. Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine Zhang in light of KOGA teaching “ wherein a maximum distance between the first well and the second well ( left and right well 3) in an upper half of the JFET region (Fig 2, region 2a [ W2>w1 region], construed as JFET region, Para [ 0048-0060])  is greater than a minimum distance between the first well and the second well in a lower half of the JFET region (Fig 2, region 2a [ W2>w1 region], construed as JFET region, Para [ 0048-0060])” for further advantage such as enhance carrier mobility in the gate region and improve device performance. Further, the specification contains no disclosure of either the critical nature of the claimed distance or any unexpected results arising therefrom and it has been held that where patentability is said to be based upon a particular chosen dimension or upon another variable recited in a claim, the Applicant must show that the chosen dimension is critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Furthermore, It would have been obvious to one of ordinary skill in the art at the time of the invention to vary width of JFET region, through routine experimentation, in order to optimize the functionality of the device (see MPEP §2144.05) such as low on-resistance and prevents fluctuations in the gate threshold voltage is provided.

Claims 28-30, 32 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (US 2019/0198656 A1; hereafter Zhang) in view of Ryu (US 2004/0119076 A1; hereafter Ryu).

Regarding claim 44, Zhang discloses the power semiconductor device of Claim 27, But, Zhang does not disclose explicitly wherein a depth of the JFET region from the upper surface of the semiconductor layer structure exceeds a depth of the first well from the upper surface of the semiconductor layer structure.  
In a similar field of endeavor, Ryu discloses wherein a depth of the JFET region (Fig 5D, JFET regions 26, Para [0043]) from the upper surface of the semiconductor layer structure (element 10/12/26) exceeds a depth of the first well (p well 20) from the upper surface of the semiconductor layerIn re: Kijeong Han et al. Application No.: 17/004,531 Filed: August 27, 2020 structure (element 10/12/26).
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine Zhang in light of Ryu teaching “wherein a depth of the JFET region (Fig 5D, JFET regions 26) from the upper surface of the semiconductor layer structure (element 10/12/26) exceeds a depth of the first well (p well 20) from the upper surface of the semiconductor layerIn re: Kijeong Han et al. Application No.: 17/004,531 Filed: August 27, 2020 structure (element 10/12/26) ” for further advantage such as enhance carrier mobility in the gate region and improve device performance.

Regarding claim 28, Zhang and Ryu discloses the power semiconductor device of Claim 44, Zhang further discloses wherein the peak doping concentration of the first well exceeds 5x10"/cm3 and occurs at a depth of between 0.7 and 1.2 microns below the upper surface of the semiconductor layer structure (Para [0011-0014, 0021], [0071-0073, 0082]).  
 
Regarding claim 29, Zhang and Ryu discloses the power semiconductor device of Claim 44, Zhang further discloses wherein the depth of the JFET region from the upper surface of the semiconductor layer structure is less than 1.2 times (Para [0011-0014, 0021], [0071-0073, 0082]) the depth of the first well from the upper surface of the semiconductor layer structure (Para [0011-0014, 0021], [0071-0073, 0082]).

Regarding claim 30, Zhang and Ryu discloses the power semiconductor device of Claim 44, But, Zhang and Ryu does not disclose explicitly wherein a peak doping concentration of an upper 0.2 microns of the first well is at least an order of magnitude less than the peak doping concentration of the first well.  
However, Zhang discloses “The dopant concentration increases to a peak doping concentration of about 1×10.sup.19/cm.sup.3 at a depth of about 0.5 microns from the gate insulating layer 270. The doping concentration then decreases, falling below 1×10.sup.17/cm.sup.3 at a depth of about 0.7 microns” (Para [0055]), and “ the p-type dopant concentration at the surface of the channel region 436 may be very low, under 1×10.sup.15/cm.sup.3. The p-type dopant concentration sharply increases throughout the first 0.9 microns to a peak doping concentration of about 8×10.sup.16/cm.sup.3 at a depth of about 0.9 microns from the top surface of the semiconductor layer structure 450” (Para [0082]). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). It would have been obvious to one of ordinary skill in the art at the time of the invention to vary peak doping concentration of about 1×10.sup.19/cm.sup.3 at a depth of about 0.5 microns, through routine experimentation, in order to optimize the functionality of the device (see MPEP §2144.05).
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to modify Zhang  teaching  to arrive recited claim limitation “wherein a peak doping concentration of an upper 0.2 microns of the first well is at least an order of magnitude less than the peak doping concentration of the first well” for further advantages such as enhance performance of semiconductor device with  specific  doping concentration in the channel region.

Regarding claim 32, Zhang and Ryu discloses the power semiconductor device of Claim 44, Zhang further discloses wherein the JFET region comprises an implanted region that is implanted with the first conductivity type dopants (Para [0045]). 

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (US 2019/0198656 A1; hereafter Zhang) in view of Ryu (US 2004/0119076 A1; hereafter Ryu) as applied claims above and further in view of KOGA et al (US 2017/0141206 A1; hereafter KOGA). 

Regarding claim 31, Zhang and Ryu discloses the power semiconductor device of Claim 27, But, Zhang and Ryu does not disclose explicitly wherein a maximum width of an upper half of the JFET region is at least 50% greater than a minimum width of a lower half of the JFET region.  
In a similar field of endeavor, KOGA discloses wherein a maximum width of an upper half of the JFET region is at least 50% greater than a minimum width of a lower half of the JFET region (Fig 2, region 2a [ W2>w1 region], construed as JFET region, Para [ 0048-0060]). It would have been obvious to one of ordinary skill in the art at the time of the invention to vary width of JFET region, through routine experimentation, in order to optimize the functionality of the device (see MPEP §2144.05) such as low on-resistance and prevents fluctuations in the gate threshold voltage is provided. 

 Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine Zhang and Ryu in light of  KOGA teaching “wherein a maximum width of an upper half of the JFET region is at least 50% greater than a minimum width of a lower half of the JFET region (Fig 2, region 2a [ W2>w1 region], construed as JFET region, Para [ 0048-0060])” for further advantage such as enhance carrier mobility in the gate region and improve device performance. Further, the specification contains no disclosure of either the critical nature of the claimed  thickness or any unexpected results arising therefrom and it has been held that where patentability is said to be based upon a particular chosen dimension or upon another variable recited in a claim, the Applicant must show that the chosen dimension is critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Allowable Subject Matter

Claims 19, 22, 47 and 49-50 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is the Examiner's Reasons for Allowance:
The prior art fails to disclose and would not have rendered obvious:

Regarding claim 19. The power semiconductor device of Claim 18, wherein a doping concentration of the JFET region exceeds a doping concentration of the silicon carbide drift region and a depth of the first well from an upper surface of the semiconductor layer structure is at least 1.0 micron and a peak doping concentration of the first well exceeds a doping concentration of the first well at a depth of 0.2 microns from an upper surface of the semiconductor layer structure by at least an order of magnitude.  

Regarding claim 22. The power semiconductor device of Claim 19, wherein the depth of the JFET region from the upper surface of the semiconductor layer structure is less than 1.2 times the depth of the first well from the upper surface of the semiconductor layer structure.

Regarding claim 47.  The power semiconductor device of Claim 2, wherein a depth of the first side well is between 1.0 and 1.7 microns and a peak doping concentration of the first side well is between 8x10"/cm3 and 1x10"/cm3 and occurs at a depth of between 0.7 microns and 1.5 microns. 
 
 Regarding claim 49.  The power semiconductor device of Claim 27, wherein a depth of the first side well is between 1.0 and 1.7 microns and a peak doping concentration of the first side well is between 8x1017/cm3 and 1x10"/cm3 and occurs at a depth of between 0.7 microns and 1.5 microns. 
 
Regarding claim 50.  The power semiconductor device of Claim 18, wherein a depth of the first side well is between 1.0 and 1.7 microns and a peak doping concentration of the first side well is between 8x1017/cm3 and 1x109/cm3 and occurs at a depth of between 0.7 microns and 1.5 microns.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOIN M RAHMAN whose telephone number is (571)272-5002. The examiner can normally be reached 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOIN M RAHMAN/Primary Examiner, Art Unit 2898